                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MELISSA HEBELER,                             )
                         Plaintiff,          )
                                             )      No. 1:17-cv-1017
-v-                                          )
                                             )      Honorable Paul L. Maloney
WELLS FARGO BANK, N.A.,                      )
                      Defendant.             )
                                             )

                                      JUDGMENT

      The Court granted Defendant's motion for summary judgment. All claims have been

resolved. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: February 8, 2019                           /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
